Exhibit 10.4



    

BORROWER:                                    GSE Systems, Inc.
                     GSE Power Systems, Inc.


GUARANTOR:                                GSE Process Solutions,Inc.






CONTINUING AND UNCONDITIONAL GUARANTY
(Ex-Im Bank-Guaranteed Transaction Specific Revolving Line of Credit)


To:           Bank of America, N.A.




1.  The Guaranty.  For valuable consideration, the undersigned ("Guarantor")
hereby unconditionally guarantees and promises to pay promptly to Bank of
America, N.A., its subsidiaries and affiliates (collectively, "Bank"), or order,
in lawful money of the United States, any and all Indebtedness of GSE Systems,
Inc. and GSE Power Systems, Inc. (collectively, the "Borrower") to Bank when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter.  The liability of Guarantor under this Guaranty is not limited
as to the principal amount of the Indebtedness guaranteed and includes, without
limitation, liability for all interest, fees, indemnities (including, without
limitation, hazardous waste indemnities), and other costs and expenses relating
to or arising out of the Indebtedness and for all Swap Obligations now or
hereafter owing from Borrower to Bank.  The liability of Guarantor is continuing
and relates to any Indebtedness, including that arising under successive
transactions which shall either continue the Indebtedness or from time to time
renew it after it has been satisfied.  This Guaranty is cumulative and does not
supersede any other outstanding guaranties, and the liability of Guarantor under
this Guaranty is exclusive of Guarantor's liability under any other guaranties
signed by Guarantor.  If multiple individuals or entities sign this Guaranty,
their obligations under this Guaranty shall be joint and several.  If Guarantor
is a subsidiary or affiliate of Borrower, Guarantor's liability hereunder shall
not exceed at any one time the largest amount during the period commencing with
Guarantor's execution of this Guaranty and thereafter that would not render
Guarantor's obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any applicable state law.
 
2.  Definitions.
 
 
(a)  "Bank Agreements" shall mean all agreements, documents, and instruments
evidencing any of the Indebtedness, including but not limited to all loan
agreements between Borrower and Bank and promissory notes from Borrower in favor
of Bank, and all deeds of trust, mortgages, security agreements, and other
agreements, documents, and instruments executed by Borrower in connection with
the Indebtedness, all as now in effect and as hereafter amended, restated,
renewed, or superseded.

 
 
(b)  "Borrower" shall mean the individual or the entity named in Paragraph 1 of
this Guaranty and, if more than one, then any one or more of them.



 
(c)  "Guarantor" shall mean the individual or the entity signing this Guaranty
and, if more than one, then any one or more of them.



(d)  "Indebtedness" shall mean, with respect to that certain Ex-Im
Bank-Guaranteed Transaction Specific Revolving Line of Credit and related
agreements, documents and instruments entered into between Bank and Borrower as
of even date herewith, as now in effect and as amended, renewed or restated in
the future, any and all debts, liabilities, and obligations of Borrower to Bank,
now or hereafter existing, whether voluntary or involuntary and however arising,
whether direct or indirect or acquired by Bank by assignment, succession, or
otherwise, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, held or to be held by Bank for its own
account or as agent for another or others, whether Borrower may be liable
individually or jointly with others, whether recovery upon such debts,
liabilities, and obligations may be or hereafter become barred by any statute of
limitations, and whether such debts, liabilities, and obligations may be or
hereafter become otherwise unenforceable.  Indebtedness includes, without
limitation, any and all Swap Obligations and any and all obligations of Borrower
to Bank for reasonable attorneys' fees and all other costs and expenses incurred
by Bank in the collection or enforcement of any debts, liabilities, and
obligations of Borrower to Bank.


1

--------------------------------------------------------------------------------


 
(e)  “Swap Obligations” shall mean all obligations of Borrower arising under any
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, securities puts, calls, collars, options or forwards or any combination
of, or option with respect to, these or similar transactions now or hereafter
entered into between Borrower and Bank.



3.  Obligations Independent.  The obligations hereunder are independent of the
obligations of Borrower or any other guarantor, and a separate action or actions
may be brought and prosecuted against Guarantor whether action is brought
against Borrower or any other guarantor or whether Borrower or any other
guarantor be joined in any such action or actions.  Anyone executing this
Guaranty shall be bound by its terms without regard to execution by anyone else.


4.  Rights of Bank.  Guarantor authorizes Bank, without notice or demand and
without affecting its liability hereunder, from time to time to:


 
(a)  renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Indebtedness or any part thereof,
including increase or decrease of the rate of interest thereon, or otherwise
change the terms of any Bank Agreements;



 
(b)  receive and hold security for the payment of this Guaranty or any
Indebtedness and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any such security;



 
(c)  apply such security and direct the order or manner of sale thereof as Bank
in its discretion may determine;



 
(d)  release or substitute any Guarantor or any one or more of any endorsers or
other guarantors of any of the Indebtedness; and



 
(e)  permit the Indebtedness to exceed Guarantor's liability under this
Guaranty, and Guarantor agrees that any amounts received by Bank from any source
other than Guarantor shall be deemed to be applied first to any portion of the
Indebtedness not guaranteed by Guarantor.



5.  Guaranty to be Absolute.  Guarantor agrees that until the Indebtedness has
been paid in full and any commitments of Bank or facilities provided by Bank
with respect to the Indebtedness have been terminated, Guarantor shall not be
released by or because of the taking, or failure to take, any action that might
in any manner or to any extent vary the risks of Guarantor under this Guaranty
or that, but for this paragraph, might discharge or otherwise reduce, limit, or
modify Guarantor's obligations under this Guaranty.  Guarantor waives and
surrenders any defense to any liability under this Guaranty based upon any such
action, including but not limited to any action of Bank described in the
immediately preceding paragraph of this Guaranty.  It is the express intent of
Guarantor that Guarantor’s obligations under this Guaranty are and shall be
absolute and unconditional.


6.  Guarantor's Waivers of Certain Rights and Certain Defenses.  Guarantor
waives:


(a)  any right to require Bank to proceed against Borrower, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in Bank's
power whatsoever;


 
(b)  any defense arising by reason of any disability or other defense of
Borrower, or the cessation from any cause whatsoever of the liability of
Borrower;



 
(c)  any defense based on any claim that Guarantor's obligations exceed or are
more burdensome than those of Borrower; and



2

--------------------------------------------------------------------------------


 
(d)  the benefit of any statute of limitations affecting Guarantor's liability
hereunder.



No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.


7.  Waiver of Subrogation.  Until the Indebtedness has been paid in full and any
commitments of Bank or facilities provided by Bank with respect to the
Indebtedness have been terminated, even though the Indebtedness may be in excess
of Guarantor’s liability hereunder, Guarantor waives to the extent permitted by
applicable law any right of subrogation, reimbursement, indemnification, and
contribution (contractual, statutory, or otherwise) including, without
limitation, any claim or right of subrogation under the Bankruptcy Code (Title
11, United States Code) or any successor statute, arising from the existence or
performance of this Guaranty, and Guarantor waives to the extent permitted by
applicable law any right to enforce any remedy that Bank now has or may
hereafter have against Borrower, and waives any benefit of, and any right to
participate in, any security now or hereafter held by Bank.


8.  Waiver of Notices.  Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against Borrower or any other person, any other
notices to any party liable on any Bank Agreement (including Guarantor), notices
of acceptance of this Guaranty, notices of the existence, creation, or incurring
of new or additional Indebtedness to which this Guaranty applies or any other
Indebtedness of Borrower to Bank, and notices of any fact that might increase
Guarantor’s risk.


9.  Security.  To secure all of Guarantor's obligations hereunder, Guarantor
assigns and grants to Bank a security interest in all moneys, securities, and
other property of Guarantor now or hereafter in the possession of Bank, all
deposit accounts of Guarantor maintained with Bank, and all proceeds
thereof.  Upon default or breach of any of Guarantor's obligations to Bank, Bank
may apply any deposit account to reduce the Indebtedness, and may foreclose any
collateral as provided in the Uniform Commercial Code and in any security
agreements between Bank and Guarantor.


10.  Subordination.  Any obligations of Borrower to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of Bank or resulting from Guarantor's performance under this Guaranty, are
hereby subordinated to the Indebtedness.  In addition to Guarantor's waiver of
any right of subrogation as set forth in this Guaranty with respect to any
obligations of Borrower to Guarantor as subrogee of Bank, Guarantor agrees that,
if Bank so requests, Guarantor shall not demand, take, or receive from Borrower,
by setoff or in any other manner, payment of any other obligations of Borrower
to Guarantor until the Indebtedness has been paid in full and any commitments of
Bank or facilities provided by Bank with respect to the Indebtedness have been
terminated.  If any payments are received by Guarantor in violation of such
waiver or agreement, such payments shall be received by Guarantor as trustee for
Bank and shall be paid over to Bank on account of the Indebtedness, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.  Any security interest, lien, or other encumbrance
that Guarantor may now or hereafter have on any property of Borrower is hereby
subordinated to any security interest, lien, or other encumbrance that Bank may
have on any such property.


11.  Revocation of Guaranty.


 
(a)  This Guaranty may be revoked at any time by Guarantor in respect to future
transactions, unless there is a continuing consideration as to such transactions
that Guarantor does not renounce.  Such revocation shall be effective upon
actual receipt by Bank, at the address shown below or at such other address as
may have been provided to Guarantor by Bank, of written notice of
revocation.  Revocation shall not affect any of Guarantor's obligations or
Bank's rights with respect to transactions committed or entered into prior to
Bank's receipt of such notice, regardless of whether or not the Indebtedness
related to such transactions, before or after revocation, has been incurred,
renewed, compromised, extended, accelerated, or otherwise changed as to any of
its terms, including time for payment or increase or decrease of the rate of
interest thereon, and regardless of any other act or omission of Bank authorized
hereunder.  Revocation by Guarantor shall not affect any obligations of any
other guarantor.



 
(b)  In the event of the death of a Guarantor, the liability of the estate of
the deceased Guarantor shall continue in full force and effect as to (i) the
Indebtedness existing at the date of death, and any renewals or extensions
thereof, and (ii) loans or advances made to or for the account of Borrower after
the date of the death of the deceased Guarantor pursuant to a commitment made by
Bank to Borrower prior to the date of such death.  As to all surviving
Guarantors, this Guaranty shall continue in full force and effect after the
death of a Guarantor, not only as to the Indebtedness existing at that time, but
also as to the Indebtedness thereafter incurred by Borrower to Bank.



3

--------------------------------------------------------------------------------


 
(c)  Guarantor acknowledges and agrees that this Guaranty may be revoked only in
accordance with the foregoing provisions of this paragraph and shall not be
revoked simply as a result of any change in name, location, or composition or
structure of Borrower, the dissolution of Borrower, or the termination,
increase, decrease, or other change of any personnel or owners of Borrower.



12.  Reinstatement of Guaranty.  If this Guaranty is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by Borrower to Bank is rescinded or must be returned by Bank to Borrower, this
Guaranty shall be reinstated with respect to any such payment or transfer,
regardless of any such prior revocation, return, or cancellation.


13.  Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, all such Indebtedness guaranteed by
Guarantor shall nonetheless be payable by Guarantor immediately if requested by
Bank.


14.  No Setoff or Deductions; Taxes.


 
(a)  Guarantor represents and warrants that it is organized and resident in the
United States of America.  All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes.  If
Guarantor must make a payment under this Guaranty, Guarantor represents and
warrants that it will make the payment from one of its U.S. resident offices to
Bank so that no withholding tax is imposed on the payment.  Notwithstanding the
foregoing, if Guarantor makes a payment under this Guaranty to which withholding
tax applies or if any taxes (other than taxes on net income (i) imposed by the
country or any subdivision of the country in which Bank's principal office or
actual lending office is located and (ii) measured by the United States taxable
income Bank would have received if all payments under or in respect of this
Guaranty were exempt from taxes levied by Guarantor's country) are at any time
imposed on any payments under or in respect of this Guaranty including, but not
limited to, payments made pursuant to this paragraph, Guarantor shall pay all
such taxes to the relevant authority in accordance with applicable law such that
Bank receives the sum it would have received had no such deduction or
withholding been made (or, if Guarantor cannot legally comply with the
foregoing, Guarantor shall pay to Bank such additional amounts as will result in
Bank receiving the sum it would have received had no such deduction or
withholding been made).  Further, Guarantor shall also pay to Bank, on demand,
all additional amounts that Bank specifies as necessary to preserve the
after-tax yield Bank would have received if such taxes had not been imposed.



 
(b)  Guarantor shall promptly provide Bank with an original receipt or certified
copy issued by the relevant authority evidencing the payment of any such amount
required to be deducted or withheld.



15.  Information Relating to Borrower.  Guarantor acknowledges and agrees that
it has made such independent examination, review, and investigation of the Bank
Agreements as Guarantor deems necessary and appropriate, including, without
limitation, any covenants pertaining to Guarantor contained therein, and shall
have sole responsibility to obtain from Borrower any information required by
Guarantor about any modifications thereto. Guarantor further acknowledges and
agrees that it shall have the sole responsibility for, and has adequate means
of, obtaining from Borrower such information concerning Borrower's financial
condition or business operations as Guarantor may require, and that Bank has no
duty, and Guarantor is not relying on Bank, at any time to disclose to Guarantor
any information relating to the business operations or financial condition of
Borrower.


4

--------------------------------------------------------------------------------


16.  Borrower's Authorization.  Where Borrower is a corporation, partnership, or
limited liability company, it is not necessary for Bank to inquire into the
powers of Borrower or of the officers, directors, partners, members, managers,
or agents acting or purporting to act on its behalf, and any Indebtedness made
or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder, subject to any limitations on Guarantor's liability set
forth herein.


17.  Guarantor Information; Reporting to Credit Bureaus.  Guarantor authorizes
Bank to verify or check any information given by Guarantor to Bank, check
Guarantor’s credit references, verify employment, and obtain credit
reports.  Guarantor agrees that Bank shall have the right at all times to
disclose and report to credit reporting agencies and credit rating agencies such
information pertaining to the Indebtedness and/or Guarantor as is consistent
with Bank's policies and practices from time to time in effect.  Guarantor
acknowledges and agrees that the authorizations provided in this paragraph apply
to any individual general partner of Guarantor and to Guarantor’s spouse and any
such general partner’s spouse if Guarantor or such general partner is married
and lives in a community property state.


18.  Change of Status.  Any Guarantor that is a business entity shall not enter
into any consolidation, merger, or other combination unless Guarantor is the
surviving business entity.  Further, Guarantor shall not change its legal
structure unless (a) Guarantor obtains the prior written consent of Bank and (b)
all Guarantor's obligations under this Guaranty are assumed by the new business
entity.


19.  Remedies.  If Guarantor fails to fulfill its duty to pay all Indebtedness
guaranteed hereunder, Bank shall have all of the remedies of a creditor and, to
the extent applicable, of a secured party, under all applicable law.  Without
limiting the foregoing to the extent permitted by law, Bank may, at its option
and without notice or demand:


(a)  declare any Indebtedness due and payable at once;


 
(b)  take possession of any collateral pledged by Borrower or Guarantor,
wherever located, and sell, resell, assign, transfer, and deliver all or any
part of the collateral at any public or private sale or otherwise dispose of any
or all of the collateral in its then condition, for cash or on credit or for
future delivery, and in connection therewith Bank may impose reasonable
conditions upon any such sale.  Further, Bank, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of the
collateral to be sold, free from and discharged of all trusts, claims, rights of
redemption and equities of Borrower or Guarantor whatsoever.  Guarantor
acknowledges and agrees that the sale of any collateral through any nationally
recognized broker-dealer, investment banker, or any other method common in the
securities industry shall be deemed a commercially reasonable sale under the
Uniform Commercial Code or any other equivalent statute or federal law, and
expressly waives notice thereof except as provided herein; and



 
(c)  set off against any or all liabilities of Guarantor all money owed by Bank
or any of its agents or affiliates in any capacity to Guarantor, whether or not
due, and also set off against all other liabilities of Guarantor to Bank all
money owed by Bank in any capacity to Guarantor.  If exercised by Bank, Bank
shall be deemed to have exercised such right of setoff and to have made a charge
against any such money immediately upon the occurrence of such default although
made or entered on the books subsequent thereto.



20.  Notices.  All notices required under this Guaranty shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guaranty, or sent by facsimile to
the fax numbers listed on the signature page, or to such other addresses as Bank
and Guarantor may specify from time to time in writing.  Notices sent by (a)
first class mail shall be deemed delivered on the earlier of actual receipt or
on the fourth business day after deposit in the U.S. mail, postage prepaid,
(b) overnight courier shall be deemed delivered on the next business day, and
(c) telecopy shall be deemed delivered when transmitted.


5

--------------------------------------------------------------------------------


21.  Successors and Assigns.  This Guaranty (a) binds Guarantor and Guarantor's
executors, administrators, successors, and assigns, provided that Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Bank, and (b) inures to the benefit of Bank and Bank's
indorsees, successors, and assigns.  Bank may, without notice to Guarantor and
without affecting Guarantor's obligations hereunder, sell, assign, grant
participations in, or otherwise transfer to any other person, firm, or
corporation the Indebtedness and this Guaranty, in whole or in part.  Guarantor
agrees that Bank may disclose to any assignee or purchaser, or any prospective
assignee or purchaser, of all or part of the Indebtedness any and all
information in Bank's possession concerning Guarantor, this Guaranty, and any
security for this Guaranty.


22.  Amendments, Waivers, and Severability.  No provision of this Guaranty may
be amended or waived except in writing.  No failure by Bank to exercise, and no
delay in exercising, any of its rights, remedies, or powers shall operate as a
waiver thereof, and no single or partial exercise of any such right, remedy, or
power shall preclude any other or further exercise thereof or the exercise of
any other right, remedy, or power.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision of this Guaranty.


23.  Costs and Expenses.  Guarantor agrees to pay all reasonable attorneys'
fees, including allocated costs of Bank's in-house counsel to the extent
permitted by applicable law, and all other costs and expenses that may be
incurred by Bank (a) in the enforcement of this Guaranty or (b) in the
preservation, protection, or enforcement of any rights of Bank in any case
commenced by or against Guarantor or Borrower under the Bankruptcy Code (Title
11, United States Code) or any similar or successor statute.


24.  Governing Law and Jurisdiction.  This Guaranty shall be governed by and
construed and enforced in accordance with the law of the State of Maryland.  To
the extent that Bank has greater rights or remedies under federal law, whether
as a national bank or otherwise, this paragraph shall not be deemed to deprive
Bank of such rights and remedies as may be available under federal law.


25.  Consent to Jurisdiction.  TO INDUCE BANK TO ACCEPT THIS GUARANTY, GUARANTOR
IRREVOCABLY AGREES THAT, SUBJECT TO BANK’S SOLE AND ABSOLUTE ELECTION, ALL
ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THIS GUARANTY
WILL BE LITIGATED IN STATE OR FEDERAL COURTS HAVING SITUS IN BALTIMORE,
MARYLAND.  GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN BALTIMORE, MARYLAND WAIVES PERSONAL
SERVICE OF PROCESS UPON GUARANTOR, AND AGREES THAT ALL SUCH SERVICE OF PROCESS
MAY BE MADE BY REGISTERED MAIL DIRECTED TO GUARANTOR AT THE ADDRESS STATED ON
THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT.


26.  Waiver of Jury Trial.  GUARANTOR AND BANK EACH WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A) UNDER
THIS GUARANTY OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION WITH THIS GUARANTY OR (B) ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS GUARANTY, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.  GUARANTOR AGREES THAT IT WILL NOT
ASSERT ANY CLAIM AGAINST BANK OR ANY OTHER PERSON INDEMNIFIED UNDER THIS
GUARANTY ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES.


6

--------------------------------------------------------------------------------


27.  CONFESSION OF JUDGMENT.  GUARANTOR AUTHORIZES ANY ATTORNEY ADMITTED TO
PRACTICE BEFORE ANY COURT OF RECORD IN THE UNITED STATES OR ANY CLERK OF ANY
COURT OF RECORD TO APPEAR ON BEHALF OF GUARANTOR IN ANY COURT IN ONE OR MORE
PROCEEDINGS, OR BEFORE ANY CLERK THEREOF OR OTHER COURT OFFICIAL, AND TO CONFESS
JUDGMENT AGAINST GUARANTOR IN FAVOR OF THE HOLDER OF THIS GUARANTY IN THE FULL
AMOUNT DUE ON THIS GUARANTY (INCLUDING PRINCIPAL, ACCRUED INTEREST AND ANY AND
ALL CHARGES, FEES AND COSTS) PLUS ATTORNEYS' FEES EQUAL TO FIFTEEN PERCENT (15%)
OF THE TOTAL AMOUNT DUE, PLUS COURT COSTS, ALL WITHOUT PRIOR NOTICE OR
OPPORTUNITY OF GUARANTOR FOR PRIOR HEARING.  GUARANTOR AGREES AND CONSENTS THAT
VENUE AND JURISDICTION SHALL BE PROPER IN THE CIRCUIT COURT OF ANY COUNTY OF THE
STATE OF MARYLAND OR OF BALTIMORE CITY, MARYLAND, OR IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF MARYLAND.  GUARANTOR WAIVES THE BENEFIT OF
ANY AND EVERY STATUTE, ORDINANCE, OR RULE OF COURT WHICH MAY BE LAWFULLY WAIVED
CONFERRING UPON GUARANTOR ANY RIGHT OR PRIVILEGE OF EXEMPTION, HOMESTEAD RIGHTS,
STAY OF EXECUTION, OR SUPPLEMENTARY PROCEEDINGS, OR OTHER RELIEF FROM THE
ENFORCEMENT OR IMMEDIATE ENFORCEMENT OF A JUDGMENT OR RELATED PROCEEDINGS ON A
JUDGMENT.  THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST
GUARANTOR SHALL NOT BE EXHAUSTED BY ONE OR MORE EXERCISES THEREOF, OR BY ANY
IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT
ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR
MORE OCCASIONS FROM TIME TO TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS
OFTEN AS THE HOLDER SHALL DEEM NECESSARY, CONVENIENT, OR PROPER.


28.  FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.




The parties executed this agreement as of March 28, 2008, intending to create an
instrument executed under seal.




GSE Process Solutions, Inc.




By:              /s Jeffery
Hough                                                       (Seal)
   Jeffery Hough
   Chief Financial Officer




Address for notices to
Bank:                                                                                 Address
for notices to Guarantor:
100 South Charles Street, 2nd
Floor                                                                      7133
Rutherford Road, Suite 200
Baltimore, Maryland
21201                                                                                     Baltimore,
Maryland 21244
Facsimile:_____________________                                                                  Facsimile:_____________________




7
